 

Exhibit 10.22

 

SEVION THERAPEUTICS, INC.

AMENDMENT NO. 1 TO

 

SUBSCRIPTION AGREEMENT

 

This Amendment (this "Amendment") effective as of [ ], 2015 (the "Effective
Time"), between Sevion Therapeutics, Inc., a Delaware corporation (the
"Company"), and the investor signatory hereto (the "Purchaser"), sets forth
certain modifications and amendments to the Subscription Agreement (as defined
below). Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Subscription Agreement. Except as specifically
agreed to, waived or consented to herein, the terms of the Transaction Documents
shall remain in full force and effect.

 

WHEREAS, the Company and certain investors (including the Purchaser) (the
"Buyers") entered into subscription agreements on April 30, 2015, May 7, 2015,
May 29, 2015, June 10, 2015 and June 24, 2015 (each, a "Subscription Agreement")
pursuant to which the Company sold and the Buyers signatory thereto purchased,
securities of the Company, upon the terms and subject to the conditions set
forth in the Subscription Agreement;

 

WHEREAS, the Company and the Purchaser desire to amend the Subscription
Agreement as set forth herein to extend the term of the Offering;

 

WHEREAS, concurrently herewith, Buyers (other than the Purchaser) (the "Other
Buyers"), arc executing amendments identical to this Amendment with the Company
(the "Other Amendments" and, together with this Amendment, the "Amendments");
and

 

WHEREAS, pursuant to Section 9(i) of the Subscription Agreement, the written
consent of the Company and Buyers holding at least 60% of the Units sold in the
Offering (including the Lead Investors) is required to amend the Subscription
Agreements.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:

 

1.          Section 2(b) of the Subscription Agreement is hereby amended and
restated as follows:

 

"The closing of the purchase and sale of the Units hereunder (the "Closing")
shall take place at such time and place as determined by the Company and may
take place in one of more closings. Closings shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Section 6
below, as determined by the Company (the "Closing Date"). "Business Day" shall
mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time)
of a day other than a Saturday, Sunday or other day on which commercial banks in
New York, New York are authorized or required to be closed. The Units purchased
by the Subscriber will be delivered by the Company promptly following the Final
Closing Date (as defined herein) of the Offering. The initial closing shall be
referred to as the `Initial Closing" and may be held upon receipt and acceptance
of subscriptions equal to at least the Minimum Offering Amount prior to May 29,
2015. The date of the Initial Closing is sometimes referred to as the "Initial
Closing Date." Subsequent closings (each a "Subsequent Closing") will be held
until the earlier to occur of: (i) the date on which the Maximum Offering Amount
has been subscribed for and accepted by the Company, and (ii) July 31, 2015. The
Offering may be extended up to August 14, 2015 (the "Final Closing" and such
date of the Final Closing, the "Final Closing Date"), without additional notice
to Subscribers. Officers, directors and affiliates of the Company and the
Placement Agents, if any, may purchase Units in the Offering."

 

 

 

 

2.          Independent Nature of Purchaser's Obligations and Rights. The
obligations of the Purchaser under this Amendment or any other Transaction
Document are several and not joint with the obligations of any Other Buyers, and
the Purchaser shall not be responsible in any way for the performance of the
obligations of any Other Buyer under any Transaction Document or Other
Amendment. Nothing contained herein or in any Other Amendment or any other
Transaction Document, and no action taken by the Purchaser pursuant hereto,
shall be deemed to constitute the Purchaser and Other Buyers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchaser and Other Buyers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Amendment, any Other Amendment or any other Transaction Document, and
the Company acknowledges that the Purchaser and the Other Buyers are not acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Amendment, any Other Amendment and any other Transaction
Document. The Company and the Purchaser confirm that the Purchaser has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Amendment, any Other Amendment or out
of any other Transaction Documents, and it shall not be necessary for any Other
Buyer to be joined as an additional party in any proceeding for such purpose.

 

3.          No Third Party Beneficiaries. This Amendment is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

4.          Non-Public Information. The Company acknowledges and agrees that the
amendments, waivers and consents contemplated hereby do not constitute material
modifications to the Transaction Documents and consequently, as of the date
hereof, the Company shall have disclosed all material, non-public information
(if any) that it (including any of its Subsidiaries or any of their respective
officers, directors, employees or agents) provided to the Purchaser.

 

5.          Most Favored Nation. The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any person with respect to the amendments, waivers
and consents contemplated hereby, is or will be more favorable to such person
than those of the Purchaser under this Amendment. The provisions of this Section
5 shall apply similarly and equally to each Other Amendment.

 

6.          Except as specifically amended herein, all terms and conditions
contained in the Subscription Agreement shall remain in full force and effect.

 

7.          This Amendment shall be governed and construed in accordance with
the laws of the State of New York without regard to its conflicts of law
principles.

 

8.          This Amendment may be executed by the Company and the Purchaser in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

[Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

  SEVION THERAPEUTICS, INC.         By:       Name:     Title:

 

 

